Title: To Benjamin Franklin from Richard Bache, 16 January 1781
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond. Sir
Philadelphia January 16th. 1781
About a Week ago Captain Read brought us, what made us all very happy, a Letter from you, of the 4th. October; we had been so long without hearing from you, that we esteemed it quite as a New years Gift. It was delivered us the day after your birth day, When, by your account to Doctor Bond, some time ago, you must have got back to the Age of Sixty three— We have received much pleasure & satisfaction from Ben’s last Letter to you & yours to him, I hope the little Fellow will derive great advantage from your wise Instruction & Advice; I wish you may find leisure enough to visit Geneva, a Journey may put off your attacks of the Gout; we hear you had a pretty severe one, after your writing to us & before Captain Read sailed; the little Excercise your Garden afords you, I am afraid is not competent to this— I visited the Friends of Messrs. Foulke & Fox, & read them the paragraph of your Letter, which respected them, they were made happy by your notice of them— I have wrote you by four or five different conveyances lately, & have regularly sent you the Dutch & English papers; by the Shelala Capt. Holmes, I sent you, the Nuts & Apples Temple wrote for, I likewise transmitted to you your Interest Bills— I now hand to you some more Newspapers, the little pamphlet, on the Delaware Indian Language, which you write for, & a Pamphet lately published, called Public Good, wrote by Mr. Payne seting forth the Claim & Right of the United States to the vacant unapropreted Lands, & pointing out the just & reasonable boundaries of the state of Virginia, it is reckoned a piece of some merit, & may amuse you; the Author has since taken his departure for France, under the Auspices of Colonel Laurence, who goes over thither in a public Character—

Should either M. Regnier & M. Dezoteux come this way, I shall shew them every Civility in my power, I have the inclination to do this to every Frenchman of Charactor & Reputation that comes amongst us, but my Abilities are very limitted— I have had the pleasure of being acquainted with several Gentlemen of the French Army, that have come from Rhode Island this Winter to see Philadelphia among whom there are two, well acquainted with you, Vizt. The Chevalier De Chataleaux, & Count Du Ponts, the latter desired me to make his respects to you, when I wrote; they are both Men of great Merit and were much esteemed here; the former is a Gentleman of much Inquiry, & thirsts after the knowledge of every thing, their stay was not long with us, but they departed well pleased with the place—
Sally has given you the News; I need not therefore repeat it; besides this, we had some disagreeable accounts from Virginia yesterday of the Enemy landing & marching to Richmond, burning the public buildings, destroying the public records, & doing other considerable damage in the vicinity of it; we are told they have destroyed likewise the famous Gun Factory about Six miles from Richmond, (perhaps that was their principal Object) and that after staying two days there they retreated down James River again, our accounts are but imperfect, but what I give you is the substance of them— The Party was commanded by the infamous Arnold, who, it seems, is bent upon doing his Country as much Mischief as he can— The War, ’till lately has been so long at such a distance from Virginia, that she almost forgot there was such a thing existing in America; being long unmolested, she lulled herself into Security, & was thence unprepared for an attack— The Great Dominion suffers in reputation on this account, whilst she is aiming at extensive Territory, she suffers her very Vitals to be wounded.—
With the joint Love & Duty of the Family— I remain, Dr. & Hond. Sir Your affecte. Son
Rich. Bache
Dr. Franklin
